DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (cls. 1-7) in the reply filed on 9/15/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Pressure regulator in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the pressure regulator is not defined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “pressure regulator” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation imparts a functional language with a generic placeholder that does not define the structure which constitutes the pressure regulator and thereby makes the limitation unclear as to what actually performs the structure of the limitation. 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman (US 2002/0184900 – provided by Applicant in the IDS). 

Regarding claim 1, Wellman teaches heating, ventilation, and air conditioning (HVAC) system (see Abstract, see Fig. 1), comprising: 
a refrigerant conduit subsystem (see the conduits in Fig. 4); 
a condensing unit comprising a compressor (60, Fig. 4, paragraph [0036]), a condenser (62, Fig. 4, paragraph [0036]), and a fan (64, Fig. 4, paragraph [0036]); 
a unit cooler (34, Fig. 4, paragraph [0034]) comprising a first evaporator coil, a second evaporator coil (see 40, Fig. 4, see paragraph [0028] which notes a plurality of evaporator coils 40), and a blower (28, Fig. 4);  
a first sensor disposed at a discharge side of the first evaporator coil (see paragraph [0056] which notes a temperature sensor for each evaporator coil 40); a second sensor disposed at a discharge side of the second evaporator coil (see paragraph [0056] which notes a temperature sensor for each evaporator coil 40); 
a first valve disposed upstream of the unit cooler (66, paragraph [0055]); 
a second valve disposed upstream of the unit cooler (66, paragraph [0055]); and 
a controller (see control circuit mentioned in at least Abstract) operable to: 
actuate the blower to direct air to flow over the first evaporator coil and the second evaporator coil (see paragraph [0031]); 
initiate a defrost cycle for the first evaporator coil by transmitting instructions to close the first valve to prevent the flow of refrigerant into the first evaporator coil (106, Fig. 8, paragraph [0046]); 
transmit instructions to open the first valve when the defrost cycle for the first evaporator coil has terminated (115, Fig. 8, paragraph [0050]); 
initiate a defrost cycle for the second evaporator coil by transmitting instructions to close the second valve to prevent the flow of refrigerant into the second evaporator coil (106, Fig. 8, paragraph [0046]); and 
transmit instructions to open the second valve when the defrost cycle for the second evaporator coil has terminated (115, Fig. 8, paragraph [0050]).  

Regarding claim 2, Wellman teaches the HVAC system of Claim 1, wherein the first valve and the second valve are each selected from the group consisting of a solenoid valve (66, paragraph [0037]).

Regarding claim 6, Wellman teaches the HVAC system of Claim 1, further comprising a pressure regulator disposed at a suction side of the first evaporator coil, wherein the pressure regulator is configured to control the suction pressure of the first evaporator coil (68, Fig. 4, paragraph [0037]).  

Regarding claim 7, Wellman teaches the HVAC system of Claim 1, wherein the first sensor is configured to measure a temperature or pressure at the discharge side of the first evaporator coil (see paragraph [0056] which notes a temperature sensor for each evaporator coil 40), 
wherein the second sensor is configured to measure a temperature or pressure at the discharge side of the second evaporator coil (see paragraph [0056] which notes a temperature sensor for each evaporator coil 40), wherein both the first sensor and the second sensor are configured to transmit the measurements to the controller (see paragraph [0056]), and 
wherein the controller is further operable to actuate the first valve and the second valve based, at least in part, on the measurements transmitted by the first sensor and the second sensor (see 110-114 in Fig. 8 at least, see paragraphs [0048]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Gourlay (US 2014/0319232).

Regarding claim 3, Wellman teaches the HVAC system of Claim 1, but does not teach a thermostat communicatively coupled to the controller, wherein the thermostat is configured to allow a user to input a temperature setpoint. Gourlay teaches an HVAC system which features a thermostat that is coupled to a controller and allows for users to input temperature setpoints (Gourlay, paragraph [0006]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wellman with a thermostat coupled to the controller to allow user input for a temperature setpoint, as taught by Gourlay, in order to allow for easy use by the user to input their desired temperature. 

Regarding claim 4, Wellman teaches the HVAC system of Claim 3, wherein the controller is further operable to receive the temperature setpoint from the thermostat (see Gourlay, paragraph [0006]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Takenaka (US 2017/0370627 – provided by Applicant in the IDS).

Regarding claim 5, Wellman teaches the HVAC system of Claim 1, but does not teach that the first valve is disposed in parallel to the second valve, wherein the first valve is fluidly coupled to the first evaporator coil, and wherein the second valve is fluidly coupled to the second evaporator coil. Takenaka teaches a refrigeration apparatus (Takenaka, Title) which features a pair of evaporators that have solenoid valves coupled thereto, wherein the evaporators are arranged in parallel (Takenaka, Fig. 1, see paragraph [0067]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wellman with evaporators that have valves coupled thereto arranged in parallel, as Wellman teaches the structures required by the claim but lacks the teaching of the parallel configuration and Takenaka teaches that such a configuration is known in the art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763